ORDER
PER CURIAM.
Appellant, Larry Powell, appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of unlawful use of a weapon, RSMo section 571.030 (1994). We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). A memorandum setting forth the reasons for our decision is attached solely for the use of the parties involved.